Citation Nr: 1128998	
Decision Date: 08/05/11    Archive Date: 08/11/11

DOCKET NO.  06-07 114A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for cataplexy and narcolepsy.

2. Entitlement to service connection for contracture of the ankle and foot joints.

3. Entitlement to service connection for hammertoes with contracture.

4. Entitlement to service connection for metatarsalgia.

5. Entitlement to service connection for bunion deformity.

6. Entitlement to service connection for diabetes mellitus.

7. Entitlement to service connection for benign prostatic hypertrophy.

8. Entitlement to service connection for coronary artery disease.

9. Entitlement to service connection for allergic rhinitis.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from September 1974 to January 1978.

This matter came before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Veteran testified before a decision review officer (DRO) in November 2006.  A transcript of the hearing has been associated with the claims file.  

The appeal was remanded for additional development in May 2010.  It has been returned to the Board for appellate consideration.

The issues of entitlement to service connection for benign prostatic hypertrophy and diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  Cataplexy and narcolepsy were not manifest in service and are unrelated to service; neither cataplexy nor narcolepsy were diagnosed within one year of discharge.

2.  Contracture of the ankle and foot joints was not manifest in service and is unrelated to service.

3.  Hammertoes with contracture was not manifest in service and is unrelated to service.

4.  Metatarsalgia was not manifest in service and is unrelated to service.

5.  Bunion deformity was not manifest in service and is unrelated to service.

6.  Coronary artery disease was not manifest in service or within one year of discharge, and is unrelated to service.

7.  Allergic rhinitis was not manifest in service and is unrelated to service.

  
CONCLUSIONS OF LAW

1.  Cataplexy and narcolepsy were not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  Contracture of the ankle and foot joints was not incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

3.  Hammertoes with contracture was not incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

4.  Metatarsalgia was not incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

5.  Bunion deformity was not incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

6.  Coronary artery disease was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

7.  Allergic rhinitis was not incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

A letter dated in June 2004, prior to the initial adjudication of the Veteran's claim, discussed the evidence necessary to support a claim for service connection.  The Veteran was asked to identify pertinent evidence.  The evidence of record was listed and the Veteran was told how VA would assist him in obtaining additional relevant evidence.  

In March 2006 the Veteran was advised of the manner in which VA determines disability ratings and effective dates.

The Veteran was advised of the status of his claim in April 2007.  He was invited to identify pertinent evidence and advised of VA's responsibilities with respect to assisting him.  He was similarly advised in May 2010.  

Except as discussed below, the content of the notice provided to the Veteran fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  Therefore, the record reflects that he was provided with a meaningful opportunity during the pendency of his appeal such that the preadjudicatory notice error did not affect the essential fairness of the adjudication now on appeal.

With respect to VA's duty to assist, identified records have been obtained and associated with the claims file to the extent possible.  In that regard, the Board notes that records of VA treatment have been sought for the period from 1978 to 1987.  Following repeated requests for such records, the Appeals Management Center (AMC) determined in June 2010 that the records were unavailable for review.  Records of private treatment have also been obtained.  The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claims.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  

The Board acknowledges that the Veteran has not been afforded VA medical examinations with respect to these claims.  However, the Board finds that a VA examination is not necessary in order to decide these claims.  There are two pivotal cases which address the need for a VA examination, Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet App. 79 (2006).  In McLendon, the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id. at 81.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the Veteran has persistent or recurrent symptoms of the claimed disability and (2) indicate that those symptoms may be associated with his active military service.

The Veteran's service treatment records are devoid of any complaints or treatment suggesting the currently claimed disabilities.  Further, the Board finds that there is otherwise no credible evidence of any in-service disease or injury, and no competent evidence otherwise showing that the claimed disabilities were incurred in service.  As will be discussed below, the possibility of a relationship between his claimed disabilities and service is a complex medical question that is beyond the competence of the Veteran as a lay person.  Thus, his own contentions in that regard are not probative, and cannot serve to suggest an association to service so as to satisfy the requirements of McLendon.  Accordingly, VA examinations are not warranted.

The Board notes that records of VA treatment identified by the Veteran for the period prior to 1987 are apparently not available.  The Court has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Here, the RO has notified the Veteran of the missing records and has undertaken a comprehensive search. The analysis below has been undertaken with VA's heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

As an initial matter the Board notes that the Veteran has not alleged that his claimed disabilities are the result of combat service.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  However, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

If a Veteran served continuously for ninety (90) or more days during a period of war or after December 31, 1946, and if an organic disease of the nervous system or cardiovascular renal disease became manifest to a degree of 10 percent or more within one year from the date of the Veteran's termination of such service, that condition would be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  Such a presumption would be rebuttable, however, by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002). 

	Cataplexy and Narcolepsy

Service treatment records are negative for any diagnosis, complaint, or abnormal finding suggestive of a sleep disorder.  On separation examination in December 1977, the Veteran denied paralysis, frequent trouble sleeping, and periods of unconsciousness.  Clinical examination revealed normal neurologic.  The Veteran was found to be qualified for separation.  In January 1978 the Veteran certified that he was not then under the care of a physician.

A copy of a VA Form 10-1124a shows appointments with endocrinology and genitourinary clinics beginning in February 1978.  The record also contains a VA Form 10-10, Application for Medical Benefits signed by the Veteran in June 1980.  Therein, the Veteran denied having received hospital treatment or outpatient treatment from VA.  

An October 1995 letter from Neurology Associates, Inc. notes that the Veteran was seen for a sleep/wake consultation.  He reported excessive wake time somnolence for many years.  He recalled falling asleep during drill exercises in the Army.  He denied cataplexy, sleep paralysis, or hypnogogic hallucinations.  He reported that he worked from 3:00 p.m. to 10:00 p.m. in telemarketing.  The provider noted that the early onset of the Veteran's symptoms suggested the possibility of underlying narcolepsy or idiopathic central nervous system hypersomnolence.  He also noted that the Veteran might have superimposed obstructive sleep apnea.  On follow-up after testing, the provider indicated a diagnosis of narcolepsy.  Medication was prescribed.  Subsequent records from this provider note follow-up treatment for narcolepsy as well as cataplexy syndrome and obstructive sleep apnea.  

VA treatment records dating to November 1999 include problem lists noting narcolepsy and cataplexy.  

In a December 2005 statement, the Veteran asserted that when he was in the Army physicians had little or no training in sleep medicine and did not recognize the symptoms of narcolepsy or excessive daytime sleepiness.  He noted that he was involved in a car accident in 1977 because he fell asleep while driving.  He also noted that he cut his thumb in a meat slicer because he had fallen asleep at work.  The Board observes that service treatment records do show that he sustained a laceration to a finger on his left hand but that the circumstances surrounding that incident were not recorded.  With respect to the motor vehicle accident, the records show that he was in an accident in October 1976.  The emergency room provider at that time noted that the Veteran had been drinking heavily that night, and included alcohol intoxication in his diagnoses.  

At his November 2006 DRO hearing, the Veteran testified that he was first diagnosed with narcolepsy in 1987.  He noted that during service, he would fall asleep during formation but that he was never formally disciplined.  He stated that he fell asleep while using a meat slicer and almost cut his finger off.  

Having carefully reviewed the record, the Board concludes that service connection is not warranted for narcolepsy and cataplexy.  The Board notes that there is a remarkable lack of credible evidence of pathology or treatment in proximity to service or within years of separation.  While the Veteran has pointed to incidents in service and asserts that they were related to narcolepsy, the records do not indicate that the laceration to his left finger or the motor vehicle accident were related to a sleep disorder.  In short, the most credible evidence regarding the most likely date of onset of the claimed cataplexy and narcolepsy consists of treatment records and the Veteran's own report reflecting diagnosis after service discharge.  

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record refers to cataplexy and narcolepsy, it does not contain reliable evidence which relates these sleep disorders to any injury or disease in service.  The Board finds that the negative record in service and for years following service is more probative than the Veteran's more recent statements.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board has considered the Veteran's statements regarding continuity of symptoms since service and acknowledges that he is competent to diagnose and report on simple conditions.  See Jandreau.  The Board also acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, while he has reported that he experienced symptoms suggestive of a sleep disorder during service and in the years thereafter, service treatment records do not contain any reference a sleep disorder.  Moreover, while the available records show that the Veteran was seen by VA providers in the mid-1980s, sleep problems and associated fatigue were not among his complaints.  His silence, when otherwise affirmatively speaking constitutes negative evidence, which undermines the veracity of his statements regarding continuity.  Finally, as noted above, the Veteran has testified that he was not diagnosed with the claimed sleep disorders until 1987, many years following his discharge from service.

In summary, the Board finds that the Veteran's reported history of sleep disorder symptoms since service is not credible.  In addition to the above discussion, the Board finds that there is a remarkable lack of credible evidence of pathology or treatment in proximity to service or within years of separation.  Rather, the Veteran himself has testified that he was not diagnosed with narcolepsy until 1987, many years following separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).  This lengthy period weighs heavily against the claim.

Absent reliable evidence relating these disabilities to service, the claim of entitlement to service connection for cataplexy and narcolepsy must be denied. The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.

	Ankle and Foot Disabilities

The Veteran seeks service connection for contracture of the ankle and foot joints, hammertoes with contracture, metatarsalgia, and bunion deformity.  

Service treatment records are negative for any diagnosis, complaint, or abnormal finding pertaining to the Veteran's feet or ankles.  On separation examination in December 1977, the Veteran denied foot trouble; arthritis, rheumatism, or bursitis; bone, joint, or other deformity; and lameness.  His feet were clinically normal and he was deemed to be qualified for discharge.  

A copy of a VA Form 10-1124a shows appointments with endocrinology and genitourinary clinics beginning in February 1978.  The record also contains a VA Form 10-10, Application for Medical Benefits signed by the Veteran in June 1980.  Therein, the Veteran denied having received hospital treatment or outpatient treatment from VA.  

A VA treatment record dated in November 1999 indicates that the Veteran was a new patient.  A June 2000 record indicates that the Veteran was referred to podiatry for diabetic nail care.  Forefoot pain was noted in September 2000.  In January 2001, the VA podiatrist indicated contracture, hammertoes, metatarsalgia, and bunion deformity.  In July 2001, contracture of the ankle and foot joints was noted, as well as hammertoes with contracture.  These diagnoses are noted in subsequent VA treatment records.

At his November 2006 hearing, the Veteran testified to his belief that his foot problems were related to wearing combat boots in service.  He indicated that he was not treated in service for foot problems.

Having carefully reviewed the record, the Board concludes that service connection is not warranted for the claimed foot and ankle disabilities.  There is a notable lack of credible evidence of pathology or treatment in proximity to service or within years of separation.  Moreover, the Veteran has not alleged a continuity of foot or ankle symptoms since service.  Rather, he has stated his belief that his claimed foot and ankle disabilities result from being required to wear combat boots during service.   In short, the most credible evidence regarding the most likely date of onset of the claimed foot and ankle disabilities consists of VA treatment records and the Veteran's own report reflecting onset of these claimed disabilities after service discharge.  

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record refers to various foot and ankle problems, it does not contain reliable evidence which relates these disabilities to any injury or disease in service.  The Board finds that the negative record in service and for years following service is more probative than the Veteran's more recent statements regarding the etiology of these claimed disabilities.  See Jandreau.  

The Board has considered the Veteran's statements concerning the etiology of his claimed foot and ankle disabilities.  He is certainly competent to report the onset of symptoms and the circumstances surrounding such.  However, the Board finds that he is not competent to state whether the claimed disabilities are related to service.  See Jandreau (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Board finds that the etiology of these claimed disabilities is far too complex a medical question to lend itself to the opinion of a layperson.  Absent reliable evidence relating the Veteran's claimed foot and ankle disabilities to service, the claims of entitlement to service connection must be denied. The preponderance of the evidence is against the Veteran's claims and the doctrine of reasonable doubt is not applicable in the instant appeal.

	Coronary Artery Disease

Service medical records are silent with respect to any diagnosis, complaint, or abnormal finding pertaining to the Veteran's cardiac health.  On separation examination in December 1977, the Veteran denied shortness of breath, pain or pressure in his chest, palpitations or pounding heart, heart trouble, and high or low blood pressure.  His heart was clinically normal and he was found to be qualified for discharge.  

A copy of a VA Form 10-1124a shows appointments with endocrinology and genitourinary clinics beginning in February 1978.  The record also contains a VA Form 10-10, Application for Medical Benefits signed by the Veteran in June 1980.  Therein, the Veteran denied having received hospital treatment or outpatient treatment from VA.  

A July 1997 letter from a private cardiologist indicates that the Veteran had diagnostic catheterization in 1994 which revealed mild coronary disease.  

VA problem lists include coronary artery disease.  In November 1999 when the Veteran was seen as a new patient, the provider noted that the Veteran's coronary artery disease was stable on medication.

During his November 2006 hearing, the Veteran testified that he was first diagnosed with coronary artery disease in 1990.  He argued that the medical field had advanced and there was more knowledge regarding what caused coronary problems.  He noted that he smoked while in the Army and that his diet was not healthy.  

Upon careful review of the record, the Board concludes that service connection is not warranted for coronary artery disease.  In this case, there is a remarkable absence of credible evidence of pathology or treatment in proximity to service or within years of separation.  Moreover, the Veteran has not alleged a continuity of cardiac symptoms since service.  Rather, he has indicated that he was first diagnosed with heart disease in 1990 and has asserted that it results from unhealthy habits during service.   In short, the most credible evidence regarding the most likely date of onset of the claimed coronary artery disease consists of private and VA treatment records as well as the Veteran's own report reflecting onset of this claimed disability following service discharge.  

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record notes coronary artery disease, it does not contain reliable evidence which relates this disability to any injury or disease in service.  The Board finds that the negative record in service and for years following service is more probative than the Veteran's more recent statements regarding the etiology of these claimed disabilities.  See Jandreau.  

The Board has considered the Veteran's statements concerning the etiology of his claimed coronary artery disease.  While he is competent to report the onset of symptoms and the circumstances surrounding such, the Board finds that he is not competent to state whether the claimed coronary artery disease is related to service.  See Jandreau (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Board finds that the etiology of this claimed disability is far too complex a medical question to lend itself to the opinion of a layperson.  Absent reliable evidence relating the Veteran's coronary artery disease to service, the claims of entitlement to service connection must be denied.  The preponderance of the evidence is against the Veteran's claims and the doctrine of reasonable doubt is not applicable in the instant appeal.


	Allergic Rhinitis

Service treatment records are negative for any diagnosis, complaint, or abnormal finding pertaining to allergies or rhinitis.  In April 1977 the Veteran was seen for burns on his face, hands, and right arm.  He reported that he was lighting an immersion heater when he sustained those burns.  Notably, he denied chest or respiratory symptoms.  On separation examination in December 1977, the Veteran denied ear, nose, or throat trouble; sinusitis; and hay fever.  Clinically, his nose, sinuses, mouth and throat were normal.  

A copy of a VA Form 10-1124a shows appointments with endocrinology and genitourinary clinics beginning in February 1978.  The record also contains a VA Form 10-10, Application for Medical Benefits signed by the Veteran in June 1980.  Therein, the Veteran denied having received hospital treatment or outpatient treatment from VA.  

In October 2002 a VA allergist stated that the Veteran had been evaluated for allergic rhinitis with skin testing and that he had allergic responses to various allergens.  

A June 2003 VA treatment record reflects that pulmonary function tests were within normal limits.  A corresponding allergy clinic note indicates an assessment of allergic rhinitis and asthma.  The Veteran was advised to use Flonase and Claritin.  A July 2005 VA problem list notes allergic rhinitis.  

At his November 2006 hearing the Veteran related his belief that various exposures during service contributed to his allergies.  He noted that an emersion heater exploded in his face and that he had also been exposed to kerosene and tear gas.  He stated that he did not seek treatment until approximately 1999.  He indicated that he had symptoms in service but that he ignored them.  

Having carefully reviewed the record, the Board concludes that service connection is not warranted for allergic rhinitis.  The Board notes that there is a remarkable lack of credible evidence of pathology or treatment in proximity to service or within years of separation.  While the Veteran has pointed to incidents in service and asserts that they are somehow related to his current allergic rhinitis, the records do not indicate that the Veteran experienced respiratory residuals of the burns he received in 1977.  In short, the most credible evidence regarding the most likely date of onset of the claimed allergic rhinitis consists of current treatment records and the Veteran's own report reflecting treatment and diagnosis after service discharge.  

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record shows that the Veteran carries a current diagnosis of allergic rhinitis, it does not contain reliable evidence which relates this disability to any injury or disease in service.  The Board finds that the negative record in service and for years following service is more probative than the Veteran's more recent statements.  See Jandreau.  

To the extent that the Veteran may be asserting continuity of symptoms since service, the Board acknowledges that he is competent to diagnose and report on simple conditions, such as symptoms related to rhinitis.  See Jandreau.  The Board also acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of lack of contemporaneous medical evidence.  Buchanan.  However, while he has reported that he experienced symptoms but ignored them, service treatment records, to include the clinical examination at discharge, do not contain any reference to allergies or other respiratory complaints.  Moreover, while the available records show that the Veteran was seen by VA providers in the mid-1980s, respiratory problems were not among his complaints.  His silence, when otherwise affirmatively speaking constitutes negative evidence, which undermines the veracity of his statements regarding continuity.  Finally, as noted above, the Veteran has testified that he was not diagnosed with the claimed allergic rhinitis until 1999, many years following his discharge from service.

In summary, the Board finds that any history of allergic rhinitis since service is not credible.  Rather, the Veteran himself has testified that he was not diagnosed with allergic rhinitis until 1999, many years following separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).  This lengthy period weighs heavily against the claim.

Absent reliable evidence relating these disabilities to service, the claim of entitlement to service connection for allergic rhinitis must be denied. The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.


ORDER

Entitlement to service connection for cataplexy and narcolepsy is denied.

Entitlement to service connection for contracture of the ankle and foot joints is denied.

Entitlement to service connection for hammertoes with contracture is denied.

Entitlement to service connection for metatarsalgia is denied.

Entitlement to service connection for bunion deformity is denied.

Entitlement to service connection for coronary artery disease is denied.

Entitlement to service connection for allergic rhinitis is denied.



REMAND

The Veteran also seeks service connection for benign prostatic hypertrophy (BPH) and diabetes mellitus.  With respect to the claimed BPH, the service treatment records show that the Veteran complained of burning on urination in September 1974.  He underwent a series of urinalyses, the results of which are in the service treatment records.  In March 2006 the Veteran submitted a copy of VA Form 10-1124a which contains his name and Social Security number, and a list of appointments dating from February 1978 to December 1978.  This form notes that the services for which the Veteran was to be seen included "GU."  The record also contains VA treatment records dating to 1987 which show complaints referable to the Veteran's genitourinary system.  In light of evidence suggesting treatment following service and the Veteran's assertions of continuity of symptoms, the Board finds that an examination is warranted.  See McLendon; see also Robinson v. Mansfield, 21 Vet. App. 545 (2008).

With respect to the claim for diabetes mellitus, the Veteran has testified that he was diagnosed with diabetes in 1978, within one year of his discharge from service.  The VA Form 10-1124a submitted by the Veteran in March 2006 reflects appointments with "endo/diab" suggesting that he was seen in an endocrinology clinic.  Other evidence of record refers to the Veteran's long history with diabetes, but does not establish the date of onset or diagnosis.  As it appears that the Veteran was seen in an endocrinology clinic and in light of his reported history, the Board concludes that it is unable to reach a determination in this claim without a VA examination.  See McLendon; Robinson.  

Having concluded that additional development is required, the issues of entitlement to service connection for BPH and diabetes mellitus are REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of his claimed BPH.  
The claims folder should be forwarded to the examiner for review, and the examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.  

All indicated testing should be carried out and the results recited in the examination report.

Following examination, review of the claims folder and interview of the Veteran, the examiner should provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that BPH is related to any disease or injury in service.

A discussion of the complete rationale for all opinions expressed should be included in the examination report.

2.  Schedule the Veteran for a VA examination to determine the etiology of his claimed diabetes mellitus.  The claims folder should be forwarded to the examiner for review, and the examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.  

All indicated testing should be carried out and the results recited in the examination report.

Following examination, review of the claims folder and interview of the Veteran, the examiner should provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that diabetes mellitus is related to any disease or injury in service.

A discussion of the complete rationale for all opinions expressed should be included in the examination report.

3.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

4.  Readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, she and her representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


